DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1 November 2021 has been accepted and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment filed 1 November appears to have inadvertently deleted the dependency of claim 11 (no indication of the deletion was present in the claim listing). This action is intended to re-introduce the correct dependency, as indicated by the claim set amended on 15 January 2019. An attempt to contact the attorney of record was unsuccessful.
The application has been amended as follows: 
Claim 11:
“The system of claim 1…” (the remainder of the claim is unchanged).
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 12, and 20, Zhang et al. (US 6,111,416 A, previously cited by Applicant) discloses a device and associated method for analysis of terahertz radiation comprising a terahertz beam source (emitter, 26), a probe beam source (22), a detection crystal (electro-optic crystal, 14) for receiving the probe beam and the terahertz beam co-
Zhang fails to disclose or reasonably suggest the claimed polarizer analyzer comprising two liquid crystal variable retarders for analyzing a phase delay and orientation changes of the principle axis of the probe beam induced by the THz electric field and polarization, as claimed.
Claims 2-11, 13-19, and 21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        9 November 2021